_ _ _ _ ___;c~a~s~e~ ·~ -cr-00116-KMW Document 133 Filed 02/15/20 Page 1 of 1

fol~ © ~ I ~ ~IQ'
~       FEB 1 8 2020      ~                  ALAN    M.   NELSON
                                                A ITORNEY AT LAW                 USDCSDNY              .
 CHAMBERS OF KIMBA M. WOOD
                                           3000 MARCUS AVENUE, SUITE 1E5
                                                                                 DOCUMENT
       u.s .o.J.-S.D.N.Y.
                                           LAKE SUCCESS, NEW YORK 11042          ELECTRONICALLY FILED
                                              TELEPHONE: (516) 328-6200          DOC #: _ _ _ _ _ _ __
 NEW YORK OFFICE:                                FAX: (516) 328-6354
 111 JOHN STREET                             E-mail: anelsonlaw@aol.com          DATE FILED: ~ r/ ~         I   /'2.o
                                                                                                                I
 SUITE640
 NEW YORK, NY 10038

                                                                      February 15, 2020

        Hon. Kimba M. Wood
        United States District Judge
        United States District Court
        500 Pearl Street
        New York, N.Y. 10007

                    Re: United States v. Velasquez, et al
                        Including Sal Castro, true name Sammy Velasquez
                        19 Cr.116 (KMW)
                         11 Cr 724 Violation Supervised Release (KMW)


        Dear Judge Wood:                                                                                    ~           -

                                                                                                                ~~ •
                                                                                                            1
               Please accept this correspondence as a request to adjourn the combined sentencing of\
        Sammy Velasquez currently scheduled for March 3, 2020 to date in mid-April convenient to th:J
        Court.

               This is the first such request. The application is made for a number of reasons, primarily
        to acquire relevant materials to assist in the preparation of a sentencing submission.

                Additionally, I have a schedule conflict in that I have oral argument before the Circuit
        that day and am starting trial before the Hon. Paul A. Engelmayer in United States v. Carl
        Andrews, 19 CR 131(PAE) that Monday, March 9,2020.




   nu.~,14~+o                                                 Alan Nelson
   ~Y, U>"U>, a.:J:"           t<:oO   a.."""
        cc: AUSA Michael Krause (ECG)

        SO ORDERED: ( ~ Y'h _                         U/iJ,,,d
                   HON. KIMBA M. WOOD, U.S.D.J.
